DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 5, 7, 17, 25, 27, 31, 36, 39, and 40, and species election of a pharmaceutical composition comprising DHE mesylate, caffeine and dextrose (as recited in claim 66), in the reply filed on March 9, 2021 is acknowledged with appreciation.
2.	Accordingly, Groups II and III (claims 56-61, 63, 66, 70-79 and 83) are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3.	Applicant is additionally reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
	Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on October 2, 2020 and March 5, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 5, 7, 17, 25, 27, 31, 36, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Humbert et al (Clinical Pharmacology & Therapeutics 1996), as evidenced by van der Kuy et al (Eur J Clin Pharmacol 1999), in view of Righton, (Manufacturing Chemist 2014) as evidenced by Djupesland, (Drug Deliv and Transl Res 2013).
	Instant claim 1 is directed to a method of treating migraine headache with or without aura, comprising administering to a subject with migraine headache an effective dose (more specifically 1.4-1.6 mg (claim 5), administered as a plurality of divided doses (claim 7)) of a liquid pharmaceutical composition comprising dihydroergotamine (DHE) or a salt thereof (more specifically DHE mesylate (claim 17) at 4.0 mg/ml, caffeine at 10.0 mg/ml and dextrose at 50 mg/ml (claim 25)), wherein the dose is administered by a manually actuated, metered-dose, propellant-driven intranasal delivery device that provides, following intranasal administration: 
max) of at least 750 pg/ml,
	(b) with a mean time to Cmax (Tmax) of DHE of less than 45 minutes, and
	(c) a mean plasma AUC0-inf of DHE of least 2500 pg*hr/ml.
As further recited by claims 27 and 31, following administration of the dose:
	A)	wherein the mean DHE Cmax is at least 1200 pg/ml (claim 27);
	B)	wherein the mean plasma AUC0-inf  of DHE is at least 6000 pg*hr/ml 			(claim 31).
Claim 36 limits wherein prior to first manual actuation, the liquid pharmaceutical composition and propellant are not in contact within the device.  Claim 39 limits wherein each manual activation brings a metered volume of liquid pharmaceutical composition and a separately metered volume of propellant into contact within a dose chamber of the device. Claim 40 limits wherein contact of propellant with liquid pharmaceutical composition within the dose chamber of the device creates a spray of liquid pharmaceutical composition as the formulation is expelled through a nozzle of the device.
	Humbert et al disclose the administration of dihydroergotamine nasal spray for the treatment of acute migraine headaches at page 266, column 1, lines 2-5, administered via a spray device (page 266, column 1, second paragraph under “Study Protocols”), wherein said nasal spray is “Diergo-Spray,” (see page 266, column 1, line 22).  van der Kuy et al teach that “Diergo” nasal spray  contains dihydroergotamine mesylate (DHEM) at 4 mg/ml, caffeine at 10 mg/ml and dextrose at 50 mg/ml, administered as two divided doses, please see page 678, column 1 under “Medication”:
	
    PNG
    media_image1.png
    57
    374
    media_image1.png
    Greyscale
.
Humbert et al teach the intranasal administration of Diergo spray to a subject with a migraine headache at a dose of about 2 mg divided over four doses in Study VI: Effect of migraine headache, see page 267, column 1.  Humbert et al discuss the pharmacokinetic profile following nasal administration of Diergo spray in Table 1 on page 269, wherein the mean Cmax is 1.02 ± 0.42 ng/ml (equivalent to 1020 ± 420 pg/ml) which is within the scope of “at least 750 pg/ml” as required by claim 1a; wherein the mean Tmax of 0.93 hr ± 0.63 hr (equivalent to 93 min ± 63 min) is within the scope of “less than 45 minutes” as required by claim 1b (i.e. when the deviation of minus 63 min from the mean of 93 min results in a Tmax of 30 minutes); and wherein the mean plasma AUC0-inf  of DHE is 5.32 ± 2.30 ng*hr/ml (equivalent to 5320 ± 2300 pg*hr/ml) which is within the scope of the “at least 2500 pg*hr/ml” as required by claim 1c.  Regarding dosage, the “1.4-1.6 mg” as required by claim 5 is reasonably suggested by “about 2 mg” as taught by Humbert et al in Study VI on page 267, because Humbert et al’s use of the modifier “about” indicates that a precise amount is not required for operability. It other words, it is evident in view of the record that no criticality is associated with the amount of DHE required by the claim. Rather, in view of the teaching of Humbert et al, one of ordinary skill in the art would have understood that any amount close to 2 mg such as “1.4-1.6 mg” as in claim 5 would reasonably be expected to be effective.
	As such, Humbert et al differs from the instantly claimed method in that Humbert et al does not explicitly disclose wherein the intranasal spray device is a manually actuated, metered-dose, propellant-driven delivery device. 
	However, Righton teaches a nasal delivery device for systemic delivery of liquid formulations to the nasal cavity of a subject (see third paragraph under “Patient Righton suggests pMDIs for the intrasal administration of DHE mesylate: “[t]hree nasal migraine products are already on the market in the US and elsewhere, based on two APIs – sumatriptan succinate and dihydroergotamine mesylate – with 11 more nasal products in the pipeline for migraines,” [emphasis added] see page 3, column 1, first paragraph. 
	Djupesland defines pMDIs as hand (manually) actuated, gas propellant-driven multi-dose devices (see Table 1 at page 47, first entry under “Gas driven spray systems/atomizers”) for delivering a pressurized spray plume of liquid pharmaceutical composition through the nozzle of the device (see page 49 under “Mismatch between geometry of anterior nose and the spray plume”).  Regarding claims 36 and 39, Djupesland teaches that “[t]he… devices mentioned above consist of a vial, a piston, and a swirl chamber. The spray is formed when the liquid is forced out through the swirl chamber,” see page 49, column 1, first sentence of first full paragraph.”
	Accordingly, based on the teachings of Djupesland and Righton it would have been prima facie obvious to one of skill in the art to modify the method of Humbert et al so as to administer the recited DHE liquid pharmaceutical composition using a pMDI for the treatment of migraine, with a reasonable expectation of success.
	Claims 27 and 31 are drafted in terms of a consequence of the administration of the pharmaceutical composition of claim 1, wherein the mean DHE Cmax is at least 1200 pg/ml (claim 27); and wherein the mean plasma AUC0-inf  of DHE is at least 6000 claim 31).  The recited Cmax and plasma AUCo-inf yield no more than the predictable outcome of which one of ordinary skill in the art would have expected to achieve upon the administration of the pharmaceutical composition of claim 1.  Although it is recognized that “[i]nherency may not be established by probabilities or possibilities” {In re Robertson, 169 F.3d 743 (Fed. Cir. 1999)), Applicant is also reminded that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics. When, as here, the prior art appears to contain the exact same elements as those instantly claimed, the burden is properly shifted to Applicant to show otherwise. As stated in In re Best, Bolton, and Shaw, “[wjhere... the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product" 562 F2d 1252 (CCPA 1977) (see also PAR Pharm., Inc. v. TWI Pharm., Inc. 773 F.3d 1186 (Fed. Cir. 2014): “inherency... is present... when the limitation at issue is the ‘natural result’ of the combination of prior art elements”). In the instant case, the claimed and prior art products are substantially identical. As such, absent evidence to the contrary, it is asserted that the prima facie obvious DHE nasal dosage composition taught by the prior art would necessarily provide at least one pharmacokinetic parameter as recited by claims 27 and 31. See also In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on.”
	As such, instant claims 27 and 31 are also rejected as prima facie obvious.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
9.	Claims 1, 5, 7, 17 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 7, 16, 21, 23, 25 and 46 of copending Application No. 16/240,639 (reference application) in view of Righton, (Manufacturing Chemist 2014) as evidenced by Djupesland, (Drug Deliv and Transl Res 2013).
	Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is directed to a method of treating migraine headache with or without aura, comprising administering to a subject with migraine headache an effective dose (more specifically 1.4-1.6 mg (instant claim 5), administered as a plurality of divided doses (instant claim 7)) of a liquid pharmaceutical composition comprising dihydroergotamine (DHE) or a salt thereof (more specifically DHE mesylate (instant claim 17) at 4.0 mg/ml, caffeine at 10.0 mg/ml and dextrose at 50 mg/ml (instant claim 25)), wherein the dose is administered by a manually actuated, metered-dose, propellant-driven intranasal delivery device that provides, following intranasal administration: 
	(a) a mean peak plasma DHE concentration (Cmax) of at least 750 pg/ml,
	(b) with a mean time to Cmax (Tmax) of DHE of less than 45 minutes, and
	(c) a mean plasma AUC0-inf of DHE of least 2500 pg*hr/ml.
Appl. No. 16/240,639 recites the same method of acutely treating migraine headache with or without aura, comprising administering to a subject with migraine headache an effective dose of a liquid pharmaceutical composition comprising dihydroergotamine (DHE) or salt thereof, wherein the effective dose is administered by an intranasal delivery device that provides, following intranasal administration:
(a)    a mean peak plasma DHE concentration (Cmax) of at least 750 pg/ml,
(b)    with a mean time to C max (Tmax ) of DHE of less than 45 minutes, and
(c)    a mean plasma AEiCo-inf of DHE of at least 2500 pg*hr/ml.
Claim 2 recites the method of claim 1, wherein the effective dose is (iv) 1.4-1.6 mg DHE or salt thereof, or (V) about 1.45 mg DHE or salt thereof. Claim 7(i) recites wherein the effective dose is administered as a plurality of divided doses. Claim 16 recites wherein the liquid composition comprises a salt of DHE. Claim 21 recites wherein the liquid composition further comprises caffeine; and claim 23 recites wherein the liquid composition further comprises dextrose. Claim 25 recites wherein the liquid composition comprises DHE mesylate at 4.0 mg/ml, caffeine at 10.0 mg/ml and dextrose at 50 mg/ml. Claim 46 recites wherein the subject has (i) migraine headache with aura, (ii) migraine headache without aura.
	The claims of Appl. No. 16/240,639 only differ from the instantly claimed method in that the prior claims do not explicitly disclose wherein the intranasal spray device is a manually actuated, metered-dose, propellant-driven delivery device. 
	However, Righton teaches a nasal delivery device for systemic delivery of liquid formulations to the nasal cavity of a subject (see third paragraph under “Patient dissatisfaction,” page 1, column 1), and discusses the popularity of metered-dose inhalers (MDIs), in particular wherein said device is gas propellant-driven (using HFA Righton suggests pMDIs for the intrasal administration of DHE mesylate: “[t]hree nasal migraine products are already on the market in the US and elsewhere, based on two APIs – sumatriptan succinate and dihydroergotamine mesylate – with 11 more nasal products in the pipeline for migraines,” [emphasis added] see page 3, column 1, first paragraph. 
	Djupesland defines pMDIs as hand (manually) actuated, gas propellant-driven multi-dose devices (see Table 1 at page 47, first entry under “Gas driven spray systems/atomizers”).
	Accordingly, based on the teachings of Djupesland and Righton it would have been prima facie obvious to one of skill in the art to modify the claims of Appl. No. 16/240,639 so as to administer the same recited DHE liquid pharmaceutical composition using a pMDI for the treatment of migraine, with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
10.	Claims 1, 5, 7, 17, 25, 27, 31, 36, 39, 40, 56-61, 63, 66, 70-79, and 83 are present in the application, and claims 56-61, 63, 66, 70-79 and 83 are withdrawn from consideration as directed to a non-elected invention. Claims 1, 5, 7, 17, 25, 27, 31, 36, 39 and 40 are rejected.  No claim is currently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CRAIG D RICCI/Primary Examiner, Art Unit 1611